21-50426-rbk Doc#5-1 Filed 04/13/21 Entered 04/13/21 13:06:51 Proposed Order Pg 1 of
                                         1



                    UNITED STATES BANKRUPTCY
                    COURT WESTERN DISTRICT OF
                              TEXAS
                       SAN ANTONIO DIVISION
 IN RE:                       §           Case No:21-50426
 CQ RESTAURANTS LLC           §
 dba PLANET SUB               §
                              §
       Debtor                 §                 Chapter 7

                                            ORDER


       DEBTOR CQ RESTAURANTS LLC DBA PLANET SUB prays that the court hereby
grant such Motion and converts Chapter 11 filing to Chapter 7 liquidation and grant Debtors full or
partial refund of Debtors Chapter 11 filing fees.


       ORDER IS HEREBY GRANTED/DENIED.


                                      SIGNED on this _____ day of ________ 2021.




                                      _______________________________________
                                      HONORABLE JUDGE PRESIDING
